Citation Nr: 0721024	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a humerous fracture, post operative, left.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a left hand condition due to left shoulder surgery.


REPRESENTATION

Veteran represented by: Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1961 to 
September 1964. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied compensation under 38 U.S.C.A. 
section 1151 for a humerous fracture, post operative, left 
and a left hand condition due to left shoulder surgery.  A 
notice of disagreement was received in December 2004, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.  The veteran 
testified at a Board hearing in May 2007. 


FINDINGS OF FACT

1.  The medical evidence shows that the current residuals of 
the left shoulder is a result of the injury itself and the 
loss of reduction is a known complication of the left 
shoulder surgery.

2.  The July 2003 left shoulder procedure was not productive 
of any additional disability to the left hand.  

3.  The proximate cause of the veteran's residuals of the 
left shoulder, and any claimed left hand disability, was not 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical and surgical treatment.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a humerous fracture, 
post operative, left claimed to have been the result of a 
left shoulder surgery in July 2003, have not been met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.361 (2006).

2.  The criteria for establishing entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for a left hand condition 
claimed to have been the result of a left shoulder surgery in 
July 2003 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.361 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

    Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2006); see also 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2006).  Under the 
VCAA, VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R §§ 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002). 

The record shows that in a June 2004 letter, the veteran was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought. The veteran was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  This letter also notified the veteran of the 
need to submit any pertinent evidence in his possession.  
Thus, the Board finds that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  See also Washington v. Nicholson, NO. 03-0773 (U.S. 
Vet. App. May 26, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of compensation under 38 U.S.C.A. section 1151, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied. In the present appeal, the veteran was 
not provided with notice of the types of evidence necessary 
to establish a disability rating or effective date for the 
issues on appeal.  However, the Board concludes that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision as there will be no effective date 
assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board finds that no useful purpose would be 
served by delaying appellate review for any additional VCAA 
notice. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and a VA examination.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Criteria & Analysis

In the present appeal, the veteran seeks compensation under 
38 U.S.C.A. § 1151 for a humerous fracture, post operative, 
left, and a left hand condition, both due to left shoulder 
surgery.  At his May 2007 Board hearing, the veteran 
testified that he did not give consent for a flexible fiber 
wire to be inserted and indicated that he only gave consent 
for a rod ball to be inserted.  According to the veteran, the 
fiber wire insertion caused him residuals and he has not been 
able to have any corrective surgery.  He testified that he 
experiences pain in his left shoulder and has trouble lifting 
heavy things.  He also states that he has trouble gripping 
with his left hand, which he feels is a result of the 
shoulder surgery.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or training and rehabilitation, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim in April 2004, the 
latter version of 38 U.S.C.A. § 1151 applies to his appeal.  
Thus, the veteran must show that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment in question.

The current version of the law provides that compensation 
shall be awarded for a qualifying additional disability of a 
veteran in the same manner as if the additional disability 
were service connected.  A disability is considered a 
qualifying additional disability if it is not the result of 
the veteran's own willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was:  
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

(b)  Additional disability.  In determining that additional 
disability exists, the following considerations will govern:

(1)  The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2)  Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

(4)  When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(a), (c)(4).

Effective September 2, 2004, VA amended adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable" proximately caused the disability or 
death.  Benefits also are payable for additional disability 
or death proximately caused by VA's provision of training and 
rehabilitation services or CWT program.  This amendment 
reflects amendments to 38 U.S.C. 1151, the statutory 
authority for such benefits.

The regulations have no retroactive effect, and in any event 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  The new regulations, therefore, have no impact on 
the decisions reached in this appeal.

Left Shoulder

The veteran had a left shoulder surgery in July 2003.  
Records show that the veteran consented to the surgery, and 
that he had a fiberwire inserted into his left shoulder.

In the present case, compensation under 38 U.S.C.A. § 1151 is 
not warranted.  Though the record reflects that the veteran 
had surgery at a VA hospital in July 2003, there is no 
evidence that the current residuals of the left shoulder were 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or fault on the part of VA.  38 U.S.C.A. § 1151.  
An October 2004 VA examiner, after a review of the claims 
file and all surgical records, reported that the left 
shoulder showed a well-healed deltopectoral incision with 
significant discomfort with any attempts at active range of 
motion.  The examiner opined that the significant residual 
disability in the left shoulder was a result of the injury 
itself.  He stated that the loss of reduction was a known 
complication of the surgery itself and not related to any 
indiscretion on the part of the surgeons.  The VA examiner 
found no evidence of substandard care.  There is no contrary 
medical evidence showing that the surgical procedure on the 
left shoulder caused a disability beyond the known 
complications of the surgery.  

At the Board hearing, the veteran claimed that he was not 
informed that he would have a flexible fiber wire inserted 
into his left shoulder as opposed to a rod ball.  The Board 
recognizes that the record does not reflect if the veteran 
was provided with notice as to the specific type of hardware 
that would be inserted during the surgical procedure.  
However, even if the veteran was not informed of the specific 
hardware to be inserted into the left shoulder, there is no 
evidence that the procedure was careless, negligent, or 
lacked the proper skill or judgment.  Specifically, the 
criteria relating to consent does not require that the 
veteran consent to every portion of the surgery; in this 
case, the specific hardware being inserted.  Rather, the 
regulation states that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
will only be established if VA furnished the surgical 
treatment without the veteran's consent.  38 C.F.R. 
§ 3.361(d).  In the present claim, there is evidence of 
record that the veteran consented to the surgical procedure 
itself, even if he did not consent to the fiber wire 
insertion.  As there is no requirement that he consent to the 
specific hardware being inserted, the Board does not find 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.

In this case, as set forth above, the record does not show 
that the proximate cause of the veteran's left shoulder 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, nor that it was an event not reasonably 
foreseeable.  Rather, the evidence shows that the current 
left shoulder condition is due to the actual injury and a 
known complication of the surgery.  Thus, compensation under 
38 U.S.C.A. section 1151 is not warranted.  

The Board notes that there is no other probative evidence of 
record which contradicts the VA examiner's opinion.  The 
Board has considered the veteran's assertions regarding VA's 
negligence.  However, as the record does not establish that 
he possesses a recognized degree of medical knowledge, he 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In summary, the evidence shows that the veteran's left 
shoulder condition did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, nor was this 
condition the result of an event that was not reasonable 
foreseeable.  For these reasons, the preponderance of the 
evidence is against the claim of compensation under 38 
U.S.C.A. section 1151 for a humerous fracture, post 
operative, left.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Left Hand

As noted, the veteran had a left shoulder surgery in July 
2003, and the veteran claims to have incurred a left hand 
disability as a result of such surgery.  

In the present case, compensation under 38 U.S.C.A. § 1151 is 
not warranted.  Though the record reflects that the veteran 
had left shoulder surgery at a VA hospital in July 2003, 
there is no evidence that a left hand condition is due to 
either  carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  At the October 2004 VA 
examination, the veteran reported experiencing pain and 
swelling in the left hand after the surgery, but his symptoms 
gradually improved.  At the time of the examination, he had 
no complaints pertaining to the hand.  He denied numbness or 
tingling in the hand, but reported that sometimes when he 
firmly grips something, his shoulder hurts.  On examination, 
the left hand was unremarkable.  He demonstrated full active 
range of motion of all joints from the wrists through the 
digits.  Isolated nerve, tendon, and vascular testing were 
all within normal limits.  The VA examiner's impression was 
that any left hand pain had resolved, and opined that there 
was no evidence of residual disability with regard to the 
left hand which may have resulted from the surgery.

In the absence of proof of a present diagnosis of any 
condition of the left hand, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
current appeal, there is no medical evidence of a left hand 
condition.  As such, the Board finds no objective disability 
manifested by left hand pain has been shown in this case.  
Without a showing of a left hand disability, the Board does 
not need to make any determination on causation or possible 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  As 
there is no medical evidence that the left shoulder surgery 
resulted in an additional left hand disability, compensation 
under 38 U.S.C.A. section 1151 is not warranted.  38 U.S.C.A. 
§ 1151, 38 C.F.R. § 3.361(c).

In summary, the evidence does not show a diagnosis of a left 
hand condition.  For this reason, the preponderance of the 
evidence is against the claim of compensation under 38 
U.S.C.A. section 1151 for a left hand condition due to left 
shoulder surgery.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a humerous 
fracture, post operative, left, is denied.

Compensation under 38 U.S.C.A. § 1151 for a left hand 
condition due to left shoulder surgery is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


